DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Authorization for this Examiner’s Amendment was given by Thomas A. Sexton on July 12, 2021. 
	Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims are amended as follows:

51.    (Currently Amended): The information processing device according to claim 50, wherein the prediction code is configured to cause at least one of said at least one processor to predict, when a short-term moving average of body temperature has not yet crossed over a long-term moving average of body temperatures to exceed the long-term moving average in the current menstrual cycle, a length of the target woman’s current menstrual cycle, based on the threshold value determined by the determining code and the target woman’s plurality of past menstrual cycles, and predict a next menstrual date, based on the predicted length; and
the prediction code is configured to cause at least one of said at least one processor to predict, when the short-term moving average has already crossed over the long-term 
wherein the short-term moving average is calculated based on a short term length and body temperatures measured during the current menstrual cycle of the target woman;
the long-term moving average is calculated based on a long term length and the body temperatures measured during the current menstrual cycle of the target woman; and the short term length is shorter than the long term length.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter of this application:  The following is a statement of reasons for the indication of allowable subject matter of this application: The prior art of record fails to fairly render unpatentable the claimed device, method and non-transitory computer readable medium which positively recites determine, based on the plurality of menstruation candidate parameter information from the database for women similar to the target woman a parameter combination, the parameter combination including: i) a first threshold in units of days for removing outliers based on a positional relationship between a frequency distribution and the first threshold, ii) a second threshold expressed in percentile for winsorizing outliers, and iii) a representative value type (PR); modify a plurality of past menstruation information of the target woman based on the first threshold of the parameter combination and the second threshold of the parameter combination to obtain a plurality of modified past menstrual menstruation information for the target woman; determine, using the representative value type (PR) of the parameter combination and the plurality of modified past menstrual information, a prediction parameter P indicating a predicted length of a current menstrual cycle of the target woman; and determine, based on the prediction parameter P and a last menstruation date input by the target woman, a predicted menstruation date for the target 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791